Citation Nr: 0928317	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Togus, Maine


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility on September 2, 2006, during the period up to the 
completion of the September 2, 2006 neurosurgery consultation 
examination.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from September 2 to 3, 2006, during the period 
beginning from the completion of the September 2, 2006 
neurosurgery consultation examination.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Togus, Maine (MROC), which denied payment or 
reimbursement of unauthorized medical expenses incurred on 
September 2 and 3, 2006, for treatment at a non-VA medical 
facility.  

The bifurcated issues on the title page above reflect the 
determination below that part of the treatment at a non-VA 
medical facility from September 2 to 3, 2006 resulting in 
unauthorized medical expenses incurred meets the criteria to 
warrant  entitlement to the claimed payment or reimbursement, 
and part does not.  
 
In November 2008 the Board remanded the case to the MROC for 
further development.


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.

2.  The evidence establishes that the veteran's medical 
treatment on September 2, 2006, for the period up to the 
completion of the September 2, 2006 neurosurgery consultation 
examination was for a condition of sufficient severity 
including severe pain and other neurological symptoms, that a 
prudent layperson could have reasonably expected the absence 
of immediate medical attention to result in placing his 
health in serous jeopardy; and a VA facility was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonably prudent by a prudent 
layperson.

3.  The evidence establishes that the veteran's medical 
treatment on September 2, 2006 and September 3, 2006 for the 
period beginning from the completion of the September 2, 2006 
neurosurgery consultation examination, was for a medical 
condition that was stabilized such that he could have been 
safely transferred to a VA or other Federal facility; and 
treatment after that examination was not for a continued 
medical emergency. 
 

CONCLUSION OF LAW

1.  The criteria for reimbursement of unauthorized medical 
expenses incurred for treatment on September 2, 2006, for the 
period up to completion of the September 2, 2006 neurosurgery 
consultation examination, have been met.  38 U.S.C.A. §§ 
1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.1000-17.1008 (2008).

2.  The criteria for reimbursement of unauthorized medical 
expenses incurred for treatment on September 2, 2006 and 
September 3, 2006 during the period beginning at the 
completion of the September 2, 2006 neurosurgery consultation 
examination, have not been met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 
(2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim. To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence. Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

With respect to the part of the claim that is denied, as 
discussed in the decision below, the facts are not actually 
in dispute and resolution of the veteran's claim basically 
depends on the interpretation of relevant law with respect to 
whether the veteran is entitled to payment or reimbursement 
of unauthorized medical expenses incurred for treatment at a 
non-VA medical facility.  

VCAA notice is not required because this part of the claim 
involves a claim that cannot be substantiated as a matter of 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the veteran ineligible for the claimed benefit).

With respect to the part of the claim granted, given the 
favorable disposition of that claim, any possible 
deficiencies in the duty to notify and to assist with respect 
to the current appellate review of the claim constitute 
harmless error and will not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II. Analysis

The Veteran is claiming entitlement to reimbursement of 
unauthorized medical expenses incurred on September 2 and 3, 
2006 for treatment at a non-VA medical facility, Eastern 
Maine Medical Center (EMMC).  In the veteran's statements in 
his notice of disagreement and substantive appeal he asserted 
that he sought treatment on an emergency basis and that VA 
facilities were not feasibly available at the time of the 
emergency.  In his substantive appeal he stated that at the 
time he went to EMMC, he was in severe pain with severe 
symptoms and had lost the function of his left leg, and that 
VA was not feasibly available.  He indicated that his wife 
had called VA twice between 2 and 3 AM and spoke to a nurse, 
who wanted to know where he were going for his treatment, but 
never told them to come to Togus that night.

Under 38 U.S.C.A. § 1725, VA may reimburse a veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a 
hospital or other health care provider that furnished such 
treatment on behalf of the Veteran, if other requirements 
discussed below are met.  38 U.S.C.A. § 1725 (West 2002).
 
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following circumstances 
(all criteria a, b, and c must be met): 

(a) for veterans with service connected disabilities, 
treatment not previously authorized is rendered for 
(1) an adjudicated service-connected disability; or 
(2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability; or
(3) any disability of a veteran who is permanently 
and totally disabled as a result of a service-
connected disability; or
(4) for any illness, injury or dental disability in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.

The record reflects, and the Veteran has not disputed, that 
service connection is not in effect for any disability.  
Thus, the Veteran does not meet the threshold criteria under 
38 U.S.C. 1728.  Therefore, the veteran is not eligible for 
medical expense reimbursement under 38 U.S.C. 1728 for the 
hospital treatment provided, regardless of the nature of the 
treatment.  38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2007), the Veteran's claim for 
payment must be considered under criteria for determining 
entitlement under the Veterans Millennium Healthcare and 
Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-
17.1008.  The provisions of the Act became effective as of 
May 29, 2000. 

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium 
Healthcare and Benefits Act provides for VA to make payment 
or reimbursement of costs for emergency treatment for non-
service-connected disabilities in non-VA facilities, but only 
if all of the following criteria are met:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(emphasis added)

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that of the 
requisite criterion set forth above, the Veteran's situation 
meets the criteria for an initial period of that treatment, 
but after that, there is at least one that the Veteran does 
not satisfy.  Thus reimbursement under the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for 
the entire period of treatment on September 2 and 3, 2006.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

VA medical records include an administrative note showing 
that on August 29, 2006, VA approved ("scheduled for 
approved") a planned private MRI examination.  The note 
indicated that VA administrative staff spoke to the Veteran's 
wife and advised.  An addendum on August 30, 2006 indicated 
that the MRI was completed. 

Private medical records shows that the Veteran underwent 
magnetic resonance imaging (MRI) examination of the lumbar 
spine on August 29, 2006.  The report of that examination 
shows that the Veteran reported having intense pain radiating 
to the left buttock and lateral leg following lifting injury 
two to three weeks before.  The results of the examination 
showed that there was a large left-sided posterolateral disk 
extrusion at L4-L5; bulging L3-L4 and L5-S1 disks; no spinal 
stenosis; and apophyseal joint degenerative joint 
degenerative change most pronounced at L5-S1.

VA medical records include a September 1, 2006 addendum note 
showing that the Veteran was advised that the MRI showed 
large left-sided posterolateral disk extrusion at L4-L5.  The 
veteran was still having a great deal of pain, but was able 
to get four hours of sleep at night with the MS Contin.  He 
was still having a great deal of pain and was using Vicodin 
to supplement the MS Contin.  The note stated that the VA 
provider was going to refer the Veteran to neurosurgery, and 
would increase the MS Contin dosage and renew the Vicodin.

VA treatment records on September 2, 2006 record a discussion 
between the Veteran's spouse and a nurse/patient care 
coordinator at 3:30 AM.  The Veteran's spouse called and 
stated that her husband had a disc that had herniated.  She 
stated that the Veteran was usually able to walk out some of 
the pain not relieved by the Morphine.  This night he felt 
something snap when he was walking and he was unable to 
handle any more pain.  She stated that "we have to do 
something."  The current back pain was estimated to be 10/10 
with spasm/burning radiation into the legs alternating with 
numbness.  The Veteran was unable to support his weight or 
move, and was immobile at present.  The Veteran's wife was 
unsure of changes in bladder, bowel.  He was without 
incontinence at that time.  

The Veteran's wife reported that the veteran was unable to 
drive to VA from his home in Greenville, Maine, due to the 
current level of pain and immobility.  The plan was to seek 
review at the closest medical facility, EMMC, and the Veteran 
would have the provider return a call to VA with his 
condition and status report.  

The VA treatment record at the time of the call shows that 
the triage classification was noted to be "immediate: ED" 
(emergency department).  The record further shows that the 
plan discussed by the patient care coordinator and the 
Veteran's wife included that the Veteran's wife was advised: 
to seek review at the closest medical facility; to have the 
evaluating provider return call to VA with the Veteran's 
condition and status report; and that the Veteran may incur 
the cost of care outside the VA.  The record reflects that 
the Veteran agreed with the plan and verbalized basic 
understanding of the plan.

The report of the emergency room at EMMC shows that on 
September 2, 2006 the Veteran arrived complaining of pain in 
the left buttock down the left leg that had gotten worse 
after he was walking and felt a pop in his back.  The report 
noted the findings from the MRI examination on August 29, 
2006.  The report noted that the Veteran was at home 
convalescing waiting to hear from the VA Clinic in Bangor 
about neurosurgical consultations when things worsened.  The 
Veteran's wife drove him from Greenville to Bangor for 
evaluation.  The Veteran denied having any bowel or bladder 
dysfunction and offered no other complaints on review of 
systems outside of significant exquisite pain radiating down 
the left leg into the left leg.  

The emergency room report shows that on examination vital 
signs were reviewed and required no emergent intervention.  
The Veteran was very uncomfortable.  The Veteran was 
receiving Dilaudid and Valium for pain control and spasm.  

The report of a September 2, 2006 history and physical 
examination (neurosurgery consultation) at EMMC shows that 
Joanna R. Swartzbaugh, M.D. examined the Veteran, whose chief 
complaint was left leg pain.  The Veteran reported he had 
been struggling for about six weeks with problems with back 
pain and leg pain, that had been getting worse over time.  
Over the last few days it had been so extreme that he came to 
the emergency room for pain control.  The report noted that 
the previous MRI examination showed a disk herniation to the 
left at L4-5 compressive of the L5 nerve root consistent with 
the Veteran's symptoms.  Due to that reason, the examiner had 
been called in for consultation to the emergency room.  The 
Veteran was being admitted for further evaluation and 
treatment.

On examination the Veteran was not having any weakness or 
trouble with incontinence.  He did have pain down the left 
leg going into the lateral calf, and it was severe for him at 
that point.  The Veteran was awake and alert, and was lying 
in the emergency room bed obviously uncomfortable in spite of 
being on a Dilaudid PCA.  He had a positive straight leg 
raise on the left at 20 degrees, and had a negative finding 
on the right.  He had normal strength and hip flexion, knee 
extension, dorsiflexion, plantar flexion, and extensor 
hallucis longus bilaterally.  He had brisk knee jerks 
bilaterally.  There was no clonus bilaterally.  Sensation was 
intact to light touch and symmetric throughout the lower 
extremities in all distributions bilaterally.  The impression 
was left L5 radiculopathy with left L405 disk herniation.

The report of the September 2, 2006 neurosurgery consultation 
examination at EMMC shows that Dr. Swartzbaugh notified the 
Veteran of the options for radicular pain from a disk 
herniation, and that in the case in which it was so severe 
and had been persistent for so many weeks, that surgery was a 
reasonable option.  The provider further notified the Veteran 
of the risks of surgery, and that the Veteran would probably 
do well from surgery overall and get relief from his pain.  
The provider also offered instead to admit the Veteran for 
pain control and set him up for conservative treatment such 
as an epidural steroid injections or physical therapy.  The 
Veteran stated that he felt that he would like to proceed 
with surgery at this point because of how severe and 
unremitting his pain was.  On that basis, the plan was to 
perform a left L4-5 micro endoscopic discectomy the following 
morning. 

A September 3, 2006 EMMC neurosurgery operative report shows 
that after hearing about conservative measures versus 
operative treatment, and the risks of the operation, the 
Veteran decided he wished to proceed with surgery and so that 
was scheduled.  The report further discussed the procedure 
performed.

A September 3, 2006 EMMC discharge summary final report 
summarizes the reason for admission, noting that the Veteran 
presented at the emergency room with intractable leg pain 
from a disk herniation.  After hearing the options for 
conservative measures versus operative treatment, the Veteran 
decided he wanted operative treatment, and was thus admitted 
for that purpose.  The report shows that the Veteran 
underwent the procedure without complication and was returned 
to the floor where his leg pain was immediately much better 
and he was walking around.  He was to be dismissed to home to 
resume his previous Vicodin and ibuprofen as taken before 
this hospitalization.

VA medical records include a September 5, 2006 report of 
contact with the Veteran's wife, who called that day to 
report that the Veteran went in for emergency surgery on his 
back at EMMC.  The report noted that the VA provider 
explained to the Veteran's wife how the procedure for 
emergency rooms work and she understood.

MROC referred the claims file to its Chief of Staff and asked 
whether that VA physician agreed with MROC's denial of the 
claim on the basis that the treatment was either non-emergent 
or was available at VA facilities.  In statements of April 
2007 and January 2009, the Chief of Staff agreed with MROC's 
denial of the claim, opining in January 2009 that surgery was 
not emergent although it was clearly indicated.

The pertinent medical evidence on this was discussed above.  
Essentially, that evidence shows that the Veteran may have 
been admitted on September 2, 2006 for treatment of a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(See 38 C.F.R. § 17.1002 (b)).  

This is shown by the competent evidence contained in the VA 
treatment notes dated on September 2, 2006, indicating the 
Veteran reportedly had an acute increase in the severity of 
the symptoms including pain, spasm, burning radiation and 
numbness.  The VA treatment notes reflect that the Veteran 
was unable to support his weight or move and was immobile, 
and was unable to drive to VA from his home.  The VA patient 
care coordinator determined the triage classification to be 
"immediate: ED" (emergency department), and the Veteran was 
instructed to seek treatment at the closest medical facility.  

The evidence also shows, however, that by the time of the 
completion of the September 2, 2006 neurosurgery consultation 
examination at EMMC, the Veteran's condition was no longer of 
a nature that it required continued treatment for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  

At the completion of that examination, Dr. Swartzbaugh 
notified the Veteran of the options for radicular pain from a 
disk herniation, and that surgery was a reasonable option in 
the case in which the pain was so severe and had been 
persistent for so many weeks.  But the provider also notified 
the Veteran of the risks of such surgery, of the option 
instead to treat the Veteran for pain control and set him up 
for conservative treatment such as an epidural steroid 
injections or physical therapy.  

The Veteran elected the surgery option instead of 
conservative treatment.  There is no evidence that as of the 
time of that discussion and thereafter, there was a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility.  The findings from that examination show that the 
main complaint was left leg pain.  Examination findings 
showed the Veteran was not having any weakness or referable 
trouble with incontinence.  He was awake and alert, though 
obviously uncomfortable in spite of pain medication taken.  
Dr. Swartzbaugh notified him of options for treatment, noting 
that surgery was a reasonable option given the severe and 
persistent pain.  Notably, even prior to Dr. Swartzbaugh's 
evaluation, the emergency room report noted that on emergency 
room examination, vital signs were reviewed and found not to 
require any emergent intervention.  

In summary, the Board determines that the Veteran's condition 
was shown to have been stabilized by the time of the 
completion of that September 2, 2006 neurosurgery 
consultation examination.  Therefore, the medical emergency 
lasted only until then, and thereafter the Veteran could have 
been safely transferred to a VA or other Federal facility.   

Based on all of the foregoing, the Board determines that the 
Veteran was stabilized and could have been safely transferred 
to a VA or other Federal facility on September 2, 2006, as of 
the completion of Dr. Swartzbaugh's examination of the 
Veteran.  The evidence discussed above shows clearly that the 
Veteran's emergent condition, assumed present on entering the 
hospital on September 2, 2006, was no longer present by the 
completion of that examination the same day. 

The Chief of Staff for MROC provided an opinion that the 
medical services provided on September 2 and 3, 2006 were for 
a non-emergent condition, and that the required services were 
available at VA facilities.  Other VA medical records 
discussed above reflect that the Veteran was being seen by VA 
and that VA was  planning for the Veteran to undergo 
neurosurgery at a VA facility.

The Veteran essentially asserts that the non-VA medical 
services provided following the neurosurgery consultation 
examination on September 2, 2006 were for a continued medical 
emergency such that he could not have been safely transferred 
to a VA or other Federal facility.  Such lay opinion, 
however, would not be competent evidence on the matter.  A 
lay person is only qualified to report evidence which is 
capable of lay observation; and not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, such opinion cannot be considered competent 
evidence to support the Veteran's claim.

Thus, payment or reimbursement for medical care beyond the 
initial emergency evaluation and treatment on August 31, 
2007-already allowed by VA-is not warranted, because there 
was no continued medical emergency of such a nature that the 
Veteran could not have been safely transferred after the 
neurosurgery consultation examination.

Thus, based on the discussion above, payment or reimbursement 
of unauthorized medical expenses incurred for treatment at a 
non-VA medical facility for medical care at EMMC on September 
2, 2006 is warranted only for the period up to the completion 
of the September 2, 2006 neurosurgery consultation 
examination.  In this regard, the Board has granted the 
Veteran the benefit of any reasonable doubt remaining on the 
matter.  

Further, based on the foregoing, payment or reimbursement of 
unauthorized medical expenses incurred for treatment at a 
non-VA medical facility from September 2 to 3, 2006, for the 
period beginning after the completion of the September 2, 
2006 neurosurgery consultation examination, is not warranted.  
The evidence pertaining to this latter period shows that 
there was no continued medical emergency of such a nature 
that the Veteran could not have been safely transferred to a 
VA facility.

Accordingly, for the reasons stated above, pursuant to 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for medical expenses incurred for medical 
services rendered by the non-VA treatment provider EMMC on 
September 2 and 3, 2006 is: 

(1) warranted for that part of the period of treatment 
up to the completion of the September 2, 2006 
neurosurgery consultation examination; and 

(2) is not warranted for that part of the period of 
treatment beginning at the completion of the September 
2, 2006 neurosurgery consultation examination.  The 
preponderance of the evidence is against that part of 
the claim, and there is no reasonable doubt to be 
resolved on this part of the matter.  38 U.S.C.A. § 
5107(b) (West 2002).

 
ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility for the period up to the completion of the 
September 2, 2006 neurosurgery consultation examination is 
granted.

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility from September 2 to 3, 2006, during the 
period beginning from the completion of the September 2, 2006 
neurosurgery consultation examination is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


